Citation Nr: 0943948	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-34 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his psychologist


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 through 
December 1972.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines.

In November 2007, the Veteran identified as his personal 
representative, Mr. Glenn E. Henderson; however, in September 
2008, the Veteran was advised that 
Mr. Henderson has not been accredited by VA to act as an 
agent representative.  The Veteran did not subsequently 
identify a new representative.

In July 2009, Veteran appeared and provided testimony at a 
Travel Board hearing which was held at the Manila RO.  
Testimony was also given by the Veteran's private clinical 
psychologist.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Private treatment records from the Veteran's private clinical 
psychologist, Ruben Encarnacion, Ph.D., dated November 2005, 
February 2007, and December 2007, reflect an ongoing 
diagnosis of PTSD.  The February 2007 treatment record 
reflects that the Veteran reported an in-service incident in 
August or September of 1972 in which he was abducted for two 
days by Okinawan radicals and was subjected to various forms 
of physical and sexual assault during that time.

In accordance with the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), a December 2006 notice letter 
advises the Veteran as to the information and evidence:  1) 
necessary to substantiate his claim of service connection for 
PTSD; 2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  

The Veteran reported that he had been awarded Social Security 
disability benefits for his claimed PTSD.  At a February 2008 
Decision Review Officer (DRO hearing), the DRO intimated that 
there was no need to obtain the Veteran's Social Security 
records because they were already contained in the claims 
file.  The Board's review of the claims file, however, has 
revealed only a one-page "Explanation of Determination," 
which is undated and printed without letterhead, and which 
appears to purport to grant the Veteran's claim of Social 
Security disability on the basis of diagnosed PTSD.  The RO 
should also request the Veteran's complete records from the 
Social Security Administration.  

The Veteran should also be scheduled for a VA examination 
with a licensed psychiatrist for the purpose of evaluating 
the nature and etiology of any current and diagnosed 
psychiatric disorders.  

Accordingly, the case is REMANDED for the following action:

1. The SSA should be contacted, and all 
records of medical treatment associated 
with the Veteran's reported grant of 
Social Security disability benefits 
should be requested.  All records 
obtained pursuant to this request must be 
incorporated into the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the Veteran should be afforded 
a VA psychiatric examination with a 
licensed psychiatrist, to determine the 
nature and etiology of the claimed 
psychiatric disorder.  The Veteran's 
claims file should be made available to 
the examiner in conjunction with the 
examination.

All tests and studies deemed necessary by 
the examining psychiatrist should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the VA examining 
psychiatrist is requested to provide a 
diagnosis(es) corresponding to the 
claimed psychiatric disorder(s).  The VA 
examiner should provide in the report the 
full provisions of the DSM-IV criteria 
relevant to PTSD and/or any other 
psychiatric disorders diagnosed by the 
examiner.  

In expressing the diagnosis, the examiner 
should state with specificity how the 
Veteran's current and previous 
symptomatology, as reported by the 
Veteran and noted in the evidence in the 
claims file, meets the DSM-IV criteria 
for the diagnosed psychiatric disorder.  

The examiner's explanation should also 
take into account and address the 
symptoms, findings, and diagnoses 
expressed in the private treatment 
records of Dr. Encarnacion, including the 
opinions expressed in his November 2005, 
February 2007, and December 2007 
treatment records, and in his testimony 
at the February 2008 DRO hearing and July 
2009 Travel Board hearing.

If the examiner finds that the Veteran 
does not demonstrate a current 
psychiatric disorder, the examiner should 
provide an explanation as to how the 
Veteran's current and previous 
symptomatology does not meet the DSM-IV 
criteria for PTSD.

If the Veteran is diagnosed with PTSD, 
the examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (that is, a 50 percent or 
greater probability) that the diagnosed 
PTSD is etiologically related to the 
stressor events reported by the Veteran 
and noted by the examiner in the report.  
If the Veteran is diagnosed with a 
psychiatric disorder other than PTSD, the 
examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (that is, a 50 percent or 
greater probability) that the diagnosed 
psychiatric disorder is etiologically 
related to an injury, illness, or disease 
sustained by the Veteran during his 
active duty service.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he should be furnished with a 
Supplemental Statement of the Case and 
provided an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

